Citation Nr: 0617060	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-28 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection or blackouts.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from May 1978 to May 1981.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied, amongst other issues, 
entitlement to service connection for headaches and 
blackouts.  The veteran disagreed with the denials, and the 
current appeal ensued.  


FINDINGS OF FACT

1.  The veteran was involved in a car accident in service 
with no known residuals of headaches or blackouts occurring.  

2.  There is no competent medical evidence that the veteran 
presently has headaches or blackouts related to his active 
service.  


CONCLUSION OF LAW

Headaches and blackouts were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the appellant in December 2001 which 
asked him to submit certain information, and informed him of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claims.  In accordance 
with the duty to assist, the letter informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claims.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the appellant of what 
he needed to show for service connection claims.  In view of 
this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, and proper VA process was performed as to the claims.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered the opportunity 
to testify at a hearing, and declined.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  As previously stated, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims.  In this regard, the Board concludes that since the 
preponderance of the evidence is against his claims on 
appeal, any question as to the appropriate effective date to 
be assigned is moot.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Service Connection 

The veteran and his representative assert, in essence, that 
service connection is warranted for headaches and blackouts 
as a result of his active service.  The veteran maintains 
that while in service, he was involved in a car accident and 
as a result, now suffers from headaches and blackouts.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

Service medical records show the veteran was involved in a 
car accident in December 1979.  He injured his right hand and 
sustained abrasions to the right side of his head.  He was 
admitted to the hospital for observation with a diagnosis of 
concussion.  On separation examination in April 1981, 
examination of the head and a neurological examination all 
proved normal.  

Since service, the veteran was seen on an outpatient basis by 
VA in December 2001.  He complained of having a headache of 
one week duration, worse at night.  He related that he had 
not taken anything for the headache and was trying to let the 
headache go away on its own.  There was no indication that 
any other medical action was taken in regard to his 
complaint.  

In July 2002, the veteran underwent a VA examination.  He 
related that he was in a motor vehicle accident and was 
hospitalized.  He was unable to recall whether he was 
hospitalized for three days or unconscious for three days.  
There were no residual effects as far as the examiner could 
determine.  His eyes were normal.  He related he had 
headaches that were present all of the time.  Closer 
questioning revealed that he may awaken with a headache, but 
that the typical involvement was three to four days per week.  
At times, he related that the pain may continue for several 
days.  He was unaware of any precipitating factors.  A CT 
scan was done after the accident, but the veteran indicated 
that he did not remember the date.  He also remembered that 
an ECG was performed.  The headaches were noted to be in the 
bitemporal area.  They were described as aching and constant.  
No associated neurological features were present.  Physical 
examination revealed that the veteran's speech was normal, 
cognition was intact, and there was no evidence of language 
disturbance.  Eye movements were normal and sensation was 
intact.  Coordination and strength were normal.  Walking 
straightaway was normal and his turns were complete. The 
examiner indicated that the initial injury was not clearly 
defined in relation to its severity.  As far as the examiner 
can determine, there were no neurological residual effects.  
A subtle scar remained on the right forehead.  The pertinent 
diagnosis was tension type headaches, probably unrelated to 
the motor vehicle accident or the right anterior head trauma.  
The examiner also indicated that neurological compromise 
could not be determined at this point.  

After a thorough review of the record, the veteran's claim 
for service connection for headaches and blackout conditions 
must fail.  

As for the veteran's claim for headaches, although there has 
been a diagnosis of headaches, the most recent VA examiner of 
July 2002 indicated that the headaches were tension headaches 
and probably not related to the motor vehicle accident that 
occurred in service.  There was no neurological compromise 
that could be determined at this point.  The veteran's 
statements that he has headaches related to the motor vehicle 
accident in service, while acknowledged by the Board, lack 
probative value, as he has not shown, nor claimed, that he 
possesses the medical expertise that is required to render a 
competent opinion as to actual diagnosis and/or medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
since there is no medical professional who associates the 
veteran's headaches to the incident in service, and the most 
recent VA examiner indicates that the headaches are probably 
not related to the motor vehicle accident in service, service 
connection for headaches is not warranted.  

As for the veteran's claim for service connection for 
blackouts, there is no medical evidence of record showing a 
diagnosis for a blackout condition.  There is no medical 
evidence of record which shows that the veteran even has 
blackouts.  Congress has specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability, and in the absence 
of proof of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, the Board finds that it is not shown that the 
veteran's claimed conditions (headaches and blackouts) were 
incurred in or aggravated in service.  As such, the benefit 
of the doubt doctrine of 38 U.S.C.A. § 5107(b) is not for 
application in this case and the veteran's claims for service 
connection for headache and blackout conditions are not 
warranted.




ORDER

Service connection for headaches and blackout conditions is 
denied.  






____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


